OPINION BY
Judge COHN JUBELIRER.
In this original jurisdiction action, numerous counties in which state correctional institutions are located (collectively, Petitioners) seek a declaratory judgment that the Department of Corrections (DOC) is obligated to pay for the costs of prosecution of inmates arising out of “crimes and offenses committed on the grounds or within the buildings of any State penal or correctional institution,” whether or not they were committed during an escape. We must decide whether a recent legislative amendment shifted the burden of paying these costs from the sentencing county to the Commonwealth. Before the Court is Petitioners’ Motion for Judgment on the Pleadings.
The facts are not in dispute. By Section 1 of the Act of December 20, 2000, P.L. 770 (Act 107), the Legislature amended Section 2 of the Act of July 22, 1913, P.L. 912, as amended, 61 P.S. § 2151(b) (1913 Act). Section 2 of the 1913 Act, as amended by various other acts prior to 2000, before the Act 107 Amendment, had provided that the following costs be borne by the sentencing county: 1) transporting escaped prisoners from the place of capture to the correctional institution after being sentenced for escape; 2) the commission of any crime following escape and before apprehension; 3) maintenance while confined in the county jail awaiting trial for escape; 4) trial expenses due to escape or violations relating to escape; 5) trial expenses for crime and offenses committed after such escape and before apprehension; and, 6) trial expenses for crimes and offenses committed on the grounds or within the buildings of the state corree-*845tional institution.1
Act 107 amended this Section, gave it the new title “Escapee costs,” and divided the amended Section into two subsections, the first concerning inmates under “county jurisdiction,” and the second concerning inmates under “state jurisdiction.” After the Act 107 Amendment, the sentencing county continues to have responsibility for costs arising out of escape when the escapee is under county jurisdiction; however, if the state had jurisdiction over the escapee, the costs arising out of the escape are now the responsibility of the state. In addition, the amended version of Section 2, as did its predecessor, continued to address the costs of trials for crimes and offenses committed on the grounds or within the buildings of any county or state penal facility.2 Under Act 107, trial costs for inmates held in a county institution continue to be the responsibility of the county that originally sentenced the inmate. The trial costs for inmates who are held in state institutions, however, are now the responsibility of the Commonwealth.3 At issue is whether the *846“trial costs” described in Act 107 are only those that are related to an escape.
The State Correctional Institution at Graterford (SCI-Graterford) is located in Montgomery County. After Act 107 was passed, the Court of Common Pleas of Montgomery County directed its Clerk of Courts to bill “the Commonwealth of Pennsylvania,” ie., DOC, for the costs it incurred from trials for crimes committed on the grounds of SCI-Graterford, even though those crimes were not committed in conjunction with an escape. In response, DOC, through its Chief Counsel, advised the President Judge of the Court of Common Pleas of Montgomery County of DOC’s legal position: that DOC is obligated to pay trial costs only where the trial is for crimes committed during an escape. In order to resolve the issue of the scope of DOC’s obligation to pay these costs, Petitioners filed their “Action for Declaratory Judgment.” DOC filed an answer and new matter and Petitioners then filed an answer to the new matter.4 The pleadings are now closed and Petitioners have filed a motion for judgment on the pleadings.5
We must decide whether the Act 107 Amendment to the 1913 Act requires DOC to bear and pay the costs of trial for all crimes and offenses committed by inmates at state correctional institutions or on the grounds of such institutions, or only for trials for crimes and offenses related to an escape.
The precise language at issue is “[t]he cost ... of the trial for crimes and offenses committed on the grounds or within the buildings of any State penal or correctional institution ... shall in each instance be borne and paid by the Commonwealth .... ” 61 P.S. § 2151(b). Petitioners argue that this language does not specifically limit the Commonwealth’s responsibility for costs only to crimes relating to escape; they assert that the statute is clear on its face. However, we find this language to be ambiguous because the title of the Section is “Escapee Costs” and the text in the same sentence immediately preceding and following this language deals only with escapee costs. We, therefore, do not agree with Petitioners that the statute is without ambiguity and so, turn to principles of statutory construction to aid us in interpreting this language. The fundamental rule for interpreting statutes is to ascertain the intent of the General Assembly.6 When construing a statute, we must *847give effect to every word, sentence or provision. Daly v. Hemphill, 411 Pa. 263, 273, 191 A.2d 835, 841-42 (1963); Dep’t of Auditor Gen. v. State Employees’ Ret. Sys., 860 A.2d 206, 209 (Pa.Cmwlth.2004).
DOC proffers several arguments involving statutory interpretation and legislative intent to support its interpretation of the statute. It asserts that because the title of Section 1 is now “Escapee Costs,” the intent of the amended statute is to require DOC to pay for costs related only to the crime of escape. Additionally, DOC contends that, when considering various factors that the legislature has stated are appropriate considerations for discerning its intent, Section 2 is properly read as limiting its fiscal responsibility to escape-related matters. As DOC correctly notes in its brief on pages 7-8, among those factors are: the reason for the amendment, the mischief sought to be remedied, the historical background for the legislation, the object to be obtained, the effect of a contrary interpretation and the administrative interpretation of the statute.
DOC correctly points out that in Act 107 the legislature added the title “Escapee Costs.” It argues that this title, along with the fact that the word “escape” is used repeatedly throughout Section 2, evidences a legislative intent to limit DOC’s responsibility to pay costs only to escape-related matters. The use of section titles in statutory construction is governed by Section 1924 of the SCA, 1 Pa.C.S. § 1924, which states that “[t]he title and preamble of a statute may be considered in the construction thereof.... The headings prefixed to titles, parts, articles, chapters, sections and other divisions of a statute shall not be considered to control but may be used to aid in the construction thereof.” DOC’s argument is thoughtful and well-articulated. However, the clause at issue also appeared in the prior version of the statute, which did not contain the title “Escapee Costs,” and the clause was not altered in any way by the Act 107 Amendment. Under the rale, the specific title does not control, but rather is an aid to interpretation. We, therefore, must also look at the other factors that are indicative of legislative intent: the reason for the amendment, the mischief sought to be remedied, the historical background for the legislation, the object to be obtained, the effect of a contrary interpretation and the administrative interpretation of the statute.
DOC argues that these factors support its interpretation of the statute. Relying on floor debates and bill analyses, DOC states that the “occasion and necessity” for the amendment, and the “mischief to be remedied” by the amendment was the high cost of escapes born by political subdivisions, referencing, in particular, three highly publicized escapes from two different state correctional facilities. It believes the “object to be attained” by the amendment is assisting political subdivisions to pay for the unexpected costs arising from escapes. However, comments of individual legislators made in debate are not properly considered when ascertaining legislative intent. Roman Catholic Archdiocese v. Pennsylvania Human Relations Comm’n, 119 Pa.Cmwlth. 445, 548 A.2d 328, 330-331 (1988), petition for allowance of appeal denied, 524 Pa. 636, 574 A.2d 76 (1989). Similarly, as with floor debates, a bill analysis is not evidence of legislative intent. Monongahela Valley Hosp., Inc. v. Unemployment Comp. Bd. of Review, 95 *848Pa.Cmwlth. 314, 505 A.2d 400, 401 (1986). We have stated that a bill analysis “is nothing more than the opinion of unknown individual(s) of what a proposed bill says. There is no indication that this analysis purports to express the intent even of a committee, let alone the entire legislature.” Id. In reviewing the historical background for this legislation, DOC notes that Section 2’s predecessor language did not require DOC to pay costs of criminal prosecutions arising from prison matters. However, this does not address the change the legislature intended from the amendment.
In examining the reason and need for the amendment, and the goal to be accomplished, we are struck by provisions of a related act, the Act of December 20, 2000, P.L. 916 (Act 122), concerning payment of costs for maintenance of inmates who commit new crimes while in prison, because this act indicates specifically that DOC is to assume fiscal responsibility in such cases.
Act 122 concerns the same general subject matter as Act 107, DOC’s fiscal responsibility for both escape-related matters and for inmates who commit new crimes while incarcerated in state facilities. In addition, Act 122 was passed on the same date as Act 107. Where statutes relate to the same persons or things or the same class of persons or things they are in pan materia. Section 1932(a) of the Statutory Construction Act of 1972 (SCA), 1 Pa.C.S. § 1932(a). “Statutes in pari mate-ria shall be construed together if possible, as one statute.” Section 1932(b) of the SCA, 1 Pa.C.S. § 1932(b).
Act 122 does not address costs of trial for escapes or attempted escapes or for new crimes committed while incarcerated. However, it does expressly change who is to pay the costs for maintenance of an inmate convicted of escaping or attempting escape from a state correctional facility and maintenance of an inmate convicted of a new crime that occurred while the inmate was incarcerated in a state prison. Under the prior law, maintenance costs, for both escape-related matters and new crimes committed in prison, were placed upon the county that originally convicted the inmate; under Act 122 however, the legislature has shifted that cost responsibility to the Commonwealth where the inmate was under the jurisdiction of DOC when the escape or crime was committed.7 *849From this newly created overall statutory structure, it appears that the legislature is placing financial responsibility on DOC for the additional costs resulting from illegal activities committed on the grounds of state correctional facilities, where the inmates are within DOC’s custody and control. This represents a shift from the previous legislative approach, which placed financial responsibility on the County that first placed the inmate in the correctional system, whether or not the costs resulted from subsequent illegal activities. It is this legislative shift in financial accountability that militates against DOC’s arguments regarding legislative intent. This is supported by the fact that, when the legislature enacted the amendment, it used the same operative language to delineate the types of costs imposed on the Commonwealth (“for crimes and offenses committed on the grounds or within the buildings of correctional institutions”) as it had previously used when delineating the types of costs that had been imposed on the sentencing county, in the 1933 version of the statute. Thus, there is evidence to show that Act 107 changed only the designation of the party responsible to pay, not the nature of the costs actually concerned.
DOC is concerned that this construction of the statute, if accepted by the Court, will require that DOC be given “massive amounts of funding” so that it can, in turn, fund the County district attorneys’ offices, which prosecute the crimes. DOC also posits that it may be forced to fund prosecutions with which is does not agree and which it has, so far, been handling through its internal misconduct process. Because DOC proffered no evidence to support this concern, which is rather speculative, it does not outweigh the reasons which support a contrary result.
Finally, DOC contends that its own administrative interpretation should be given weight. However, DOC’s interpretation, although a factor to be considered, does not control the outcome here, given the numerous reasons that support a contrary result.
Based on the foregoing analysis, we grant Petitioners’ Motion for Judgment on the Pleadings.

*850
ORDER

NOW, July 22, 2005, Petitioners’ Motion for Judgment on the Pleadings, filed in the above-captioned matter, is hereby granted.
SMITH-RIBNER, J., files a dissenting opinion

.Immediately prior to the Act 107 Amendment, this provision stated:
The cost of transporting escaped persons, prisoners, and convicts from the place of capture to the correctional institution, penitentiary, or reformatory after being sentenced for such escape, or for the commission of any crime or offense following such escape and before apprehension, the cost of maintenance while confined in the county jail awaiting trial, as well as the costs of the trial for escape or breaking away of persons, convicts, and prisoners from the several penitentiaries, correctional institutions, and reformatories in the Commonwealth of Pennsylvania, or the violation by said persons, convicts, and prisoners of any or all of the penal statutes relating to escape, or of the trial for crime and offenses committed after such escape and before apprehension, or of the trial for crimes and offenses committed on the grounds or within the buildings of the correctional institution, penitentiary, or reformatory, as well as the costs incurred in any proceedings on writs of habeas corpus, coram nobis or other petitions arising out of any escape or crime of the trials therefor, or in any appeals of any such proceedings or trials, shall in each instance be borne and paid by the respective comities of the Commonwealth from whose courts the said persons, convicts, and prisoners shall have been originally committed to the said penitentiaries, correctional institutions, or reformatories. The term "costs” also includes, but is not limited to, charges for court stenographer, district attorney, witness fees, justice of the peace costs, clerk of court, public defender and court appointed attorney.
The county liable for such costs, as above provided, shall, upon bills rendered by the county paying such costs in the first instance, pay to such county the amount of such costs, forthwith.
(Emphasis added.)
The following title heading for this Section appears in Purdon’s Pennsylvania Statutes: "Liability in cases of escape or crimes committed by convicts and prisoners.” However, the Pamphlet Laws do not reflect that this title was ever part of the legislation and, thus, we do not consider it in our analysis.


. This language was first added by Section 1 of the Act of February 28, 1933, P.L. 3. That provision also amended the original title of the act to include the following language, "fixing the venue for crimes and offenses committed on the grounds or within the buildings of correctional institutions, penitentiaries and reformatories, and making counties from which such persons, prisoners, and convicts are committed liable for costs of the trial, and providing for the payment of costs in all cases of liability by the county from which original commitments are made.”


. Subsection b of Section 2 now provides:
Escapee Costs.
(b) State jurisdiction. — The cost of transporting escaped persons, prisoners, and convicts under the jurisdiction of the Commonwealth from the place of capture to any State penal or correctional institution after being sentenced for such escape, or for the commission of any crime or offense following such escape and before apprehension, as well as the costs of the trial for escape or *846breaking away of persons, convicts, and prisoners from any State penal or correctional institution, or the violation by said persons, convicts, and prisoners under the jurisdiction of the Commonwealth of any or all of the penal statutes relating to escape, or of the trial for crime and offenses committed after such escape and before apprehension, or of the trial for crimes and offenses committed on the grounds or within the buildings of any State penal or correctional institution, as well as the costs incurred in any proceedings on writs of habe-as corpus, coram nobis or other petitions arising out of any escape or crime or the trials therefore, or in any appeals of any such proceedings or trials, shall in each instance be borne and paid by the Commonwealth. The term- "costs” also includes, but is not limited to, charges for court stenographer, district attorney, witness fees, district justice, clerk of court, public defender and court appointed attorney.
(Emphasis added.)


. The County Commissioners Association has filed an amicus brief in support of Petitioners.


. We may grant judgment on the pleadings only where there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Goldsmith v. City Council of Easton, 817 A.2d 565, 568 n. 3 (Pa.Cmwlth.2003).


. Section 1921(a) of the Statutory Construction Act of 1972(SCA), 1 Pa.C.S. § 1921(a), states:
Legislative intent controls
*847(a) The object of all interpretation and construction of statutes is to ascertain and effectuate the intention of the General Assembly. Every statute shall be construed, if possible, to give effect to all its provisions.


. Specifically, under prior law, the cost for maintenance of state convicts who were convicted of crimes committed while in prison was placed on the original sentencing county. Section 1 of the Act of May 17, 1957, P.L. 161, (Act 1957), formerly 61 P.S. § 2153, repealed by Section 3 of Act 122, provided:
Maintenance of convicts convicted of crimes committed while in prison
Where a person is confined in a State penal or correctional institution either by virtue of his sentence pursuant to his conviction or plea of guilty to a criminal charge, or by virtue of a commitment issued by any court of the Commonwealth having jurisdiction, and while so confined any such person commits a criminal offense and is subsequently convicted or enters a plea of guilty thereto, expenses of keeping such person in any State penal or correctional institution pursuant to such subsequent conviction or plea of guilty shall be borne by the county in which the person was originally convicted.
(Emphasis added.)
Act 122, in addition to repealing this provision, added a new provision that shifted that cost responsibility onto the Commonwealth. It reads as follows:
Criminal offense during confinement
Where a person is confined in a State penal or correctional institution either by virtue of his sentence pursuant to his conviction or plea of guilty to a criminal charge or by virtue of a commitment issued by any court of the Commonwealth having jurisdiction and while so confined any such person commits a criminal offense and is subsequently convicted or enters a plea of guilty *849thereto, the expenses of keeping such person in any State penal or correctional institution pursuant to such subsequent conviction or plea of guilty shall be borne by the Commonwealth.
61 P.S. § 2152.1 (emphasis added).
Similarly, the cost for maintenance of state convicts convicted of escape-related charges was also initially placed on the original sentencing county. Section 3 of the 1913 Act stated, "[i]n case of conviction and sentence of said escaping convicts and prisoners the costs of maintenance of said convicts, and prisoners, under such new sentence, shall be borne by the county from which said convict or prisoner shall have been originally committed." (Emphasis added.) Act 122, however, significantly revised this provision by distinguishing between inmates escaping from county prison facilities and those escaping from state correctional institutions and placed maintenance costs for the latter group on the Commonwealth. This provision, as amended by Act 122, now reads, in pertinent part:
Maintenance of escaping convicts under new sentence
(a) County jurisdiction. — In case of conviction and sentence of said escaping convicts and prisoners, under the jurisdiction of the county, the costs of maintenance of said convicts, and prisoners, under such new sentence, shall be borne by the county from which said convict or prisoner shall have been originally committed.
(b) State jurisdiction. — In case of conviction and sentence of said escaping convicts and prisoners, under the jurisdiction of the Commonwealth, the costs of maintenance of said convicts and prisoners, under such new sentence, shall be borne by the Commonwealth.
*85061 P.S. § 2152 (emphasis added).